Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


The claimed invention is directed to a product of nature without significantly more. The claims recite a dried egg white that is not markedly different from its counterparts found in nature because of similar protein makeups.  This judicial exception is not integrated into a practical application because the act of drying a naturally occurring egg white does not add a meaningful limitation.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because they do not recite products that are found outside of nature and therefore require a
degree of novelty.
	Regarding claim 1, an egg white comprising a protein with a molecular weight of not less than 97,400 and not more than 340,000 with a proportion of the egg white protein being at least 35% of a proportion of an egg white protein having a molecular weight of not less than 20,100 and not more than 340,000 was dried.  The claim describes the naturally occurring traits of an egg white.  An egg cracking in nature would expose the white inside to a drying environment, creating a naturally derived dried egg white.  Therefore, the dried egg white described in claims 1 is not novel.
	Regarding claim 2, the applicant describes a trait of the dried egg white of claim 1 but does not limit the use or identity of the egg white.  The claim describes a method of testing the gel strength of the 
	These claims are not patent eligible.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1 and 2 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Miguel (NPL – MiguelM).
Regarding claim 1, Miguel teaches avian eggs have a molecular weight of not less than 97,400 and not more than 340,000 [Fig 1B - Fosforilase B], a proportion of the egg white protein being at least 35% of a proportion of an egg white protein having a molecular weight of not less than 20,100 and not more than 340,000 [Fig 1B - Ovalbumin and Introduction].  An egg cracking in nature would expose the white inside to a drying environment, creating a naturally derived dried egg white.
Regarding claim 2, the courts have held that where the claimed and prior art products are identical or substantially identical, or are produced by identical or substantially identical processes, the PTO can require an applicant to prove that the prior art products do not necessarily or inherently possess the characteristics of the claimed product. Whether the rejection is based on "inherency" under 35 USC § 102, on prima facie obviousness" under 35 USC § 103, jointly or alternatively, the burden of proof is the same, and its fairness is evidenced by the PTO's inability to manufacture products or to obtain and compare prior art products." In re Best, 562 F2d 1252, 1255, 195 USPQ 430, 433-4 (CCPA .
Claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Mmadi (NPL – MmadiM), as evidenced by Miguel.
Regarding claim 1, the Mmadi reference discloses a dried duck egg white [pg 785, Materials and Methods – Electrodialysis process, Paragraph 2].  As shown above by Miguel, duck egg whites include an egg white protein having a molecular weight of not less than 97,400 and not more than 340,000, a proportion of the egg white protein being at least 35% of a proportion of an egg white protein having a molecular weight of not less than 20,100 and not more than 340,000.
Regarding claim 3, Mmadi teaches a desalted dried duck egg white. [pg 785, Materials and Methods – Electrodialysis process, Paragraphs 1 and 2].

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JEFFREY D BENSON whose telephone number is (571)272-1688.  The examiner can normally be reached on M-R 7:30am - 5:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Amber Orlando can be reached on 571-270-3149.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 






/J.D.B./Examiner, Art Unit 1791                                                                                                                                                                                                        
/AMBER R ORLANDO/Supervisory Patent Examiner, Art Unit 1791